Case
  Case
     2:19-cv-00193-RSP
       2:19-cv-00193 Document
                       Document
                              1-32 Filed
                                    Filed05/23/19
                                          05/24/19 Page
                                                    Page11ofof49
                                                               49PageID
                                                                  PageID#:#: 868




                         EXHIBIT


                          C
Case
  Case
     2:19-cv-00193-RSP
       2:19-cv-00193 Document
                       Document
                              1-32 Filed
                                    Filed05/23/19
                                          05/24/19 Page
                                                    Page22ofof49
                                                               49PageID
                                                                  PageID#:#: 969
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page3 3ofof4949PageID
                                                                      PageID#:#:1070
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page4 4ofof4949PageID
                                                                      PageID#:#:1171
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page5 5ofof4949PageID
                                                                      PageID#:#:1272
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page6 6ofof4949PageID
                                                                      PageID#:#:1373
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page7 7ofof4949PageID
                                                                      PageID#:#:1474
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page8 8ofof4949PageID
                                                                      PageID#:#:1575
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page9 9ofof4949PageID
                                                                      PageID#:#:1676
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page1010ofof4949PageID
                                                                       PageID#:#:1777
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page1111ofof4949PageID
                                                                       PageID#:#:1878
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page1212ofof4949PageID
                                                                       PageID#:#:1979
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page1313ofof4949PageID
                                                                       PageID#:#:2080
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page1414ofof4949PageID
                                                                       PageID#:#:2181
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page1515ofof4949PageID
                                                                       PageID#:#:2282
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page1616ofof4949PageID
                                                                       PageID#:#:2383
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page1717ofof4949PageID
                                                                       PageID#:#:2484
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page1818ofof4949PageID
                                                                       PageID#:#:2585
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page1919ofof4949PageID
                                                                       PageID#:#:2686
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page2020ofof4949PageID
                                                                       PageID#:#:2787
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page2121ofof4949PageID
                                                                       PageID#:#:2888
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page2222ofof4949PageID
                                                                       PageID#:#:2989
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page2323ofof4949PageID
                                                                       PageID#:#:3090
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page2424ofof4949PageID
                                                                       PageID#:#:3191
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page2525ofof4949PageID
                                                                       PageID#:#:3292
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page2626ofof4949PageID
                                                                       PageID#:#:3393
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page2727ofof4949PageID
                                                                       PageID#:#:3494
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page2828ofof4949PageID
                                                                       PageID#:#:3595
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page2929ofof4949PageID
                                                                       PageID#:#:3696
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page3030ofof4949PageID
                                                                       PageID#:#:3797
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page3131ofof4949PageID
                                                                       PageID#:#:3898
Case
 Case2:19-cv-00193-RSP
       2:19-cv-00193 Document
                        Document
                              1-3 2 Filed
                                      Filed05/23/19
                                            05/24/19 Page
                                                      Page3232ofof4949PageID
                                                                       PageID#:#:3999
Case
  Case
     2:19-cv-00193-RSP
       2:19-cv-00193 Document
                       Document
                              1-32 Filed
                                    Filed05/23/19
                                          05/24/19 Page
                                                    Page33
                                                         33ofof49
                                                                49PageID
                                                                   PageID#:#: 40
                                                                               100
Case
  Case
     2:19-cv-00193-RSP
       2:19-cv-00193 Document
                       Document
                              1-32 Filed
                                    Filed05/23/19
                                          05/24/19 Page
                                                    Page34
                                                         34ofof49
                                                                49PageID
                                                                   PageID#:#: 41
                                                                               101
Case
  Case
     2:19-cv-00193-RSP
       2:19-cv-00193 Document
                       Document
                              1-32 Filed
                                    Filed05/23/19
                                          05/24/19 Page
                                                    Page35
                                                         35ofof49
                                                                49PageID
                                                                   PageID#:#: 42
                                                                               102
Case
  Case
     2:19-cv-00193-RSP
       2:19-cv-00193 Document
                       Document
                              1-32 Filed
                                    Filed05/23/19
                                          05/24/19 Page
                                                    Page36
                                                         36ofof49
                                                                49PageID
                                                                   PageID#:#: 43
                                                                               103
Case
  Case
     2:19-cv-00193-RSP
       2:19-cv-00193 Document
                       Document
                              1-32 Filed
                                    Filed05/23/19
                                          05/24/19 Page
                                                    Page37
                                                         37ofof49
                                                                49PageID
                                                                   PageID#:#: 44
                                                                               104
Case
  Case
     2:19-cv-00193-RSP
       2:19-cv-00193 Document
                       Document
                              1-32 Filed
                                    Filed05/23/19
                                          05/24/19 Page
                                                    Page38
                                                         38ofof49
                                                                49PageID
                                                                   PageID#:#: 45
                                                                               105
Case
  Case
     2:19-cv-00193-RSP
       2:19-cv-00193 Document
                       Document
                              1-32 Filed
                                    Filed05/23/19
                                          05/24/19 Page
                                                    Page39
                                                         39ofof49
                                                                49PageID
                                                                   PageID#:#: 46
                                                                               106
Case
  Case
     2:19-cv-00193-RSP
       2:19-cv-00193 Document
                       Document
                              1-32 Filed
                                    Filed05/23/19
                                          05/24/19 Page
                                                    Page40
                                                         40ofof49
                                                                49PageID
                                                                   PageID#:#: 47
                                                                               107
Case
  Case
     2:19-cv-00193-RSP
       2:19-cv-00193 Document
                       Document
                              1-32 Filed
                                    Filed05/23/19
                                          05/24/19 Page
                                                    Page41
                                                         41ofof49
                                                                49PageID
                                                                   PageID#:#: 48
                                                                               108
Case
  Case
     2:19-cv-00193-RSP
       2:19-cv-00193 Document
                       Document
                              1-32 Filed
                                    Filed05/23/19
                                          05/24/19 Page
                                                    Page42
                                                         42ofof49
                                                                49PageID
                                                                   PageID#:#: 49
                                                                               109
Case
  Case
     2:19-cv-00193-RSP
       2:19-cv-00193 Document
                       Document
                              1-32 Filed
                                    Filed05/23/19
                                          05/24/19 Page
                                                    Page43
                                                         43ofof49
                                                                49PageID
                                                                   PageID#:#: 50
                                                                               110
Case
  Case
     2:19-cv-00193-RSP
       2:19-cv-00193 Document
                       Document
                              1-32 Filed
                                    Filed05/23/19
                                          05/24/19 Page
                                                    Page44
                                                         44ofof49
                                                                49PageID
                                                                   PageID#:#: 51
                                                                               111
Case
  Case
     2:19-cv-00193-RSP
       2:19-cv-00193 Document
                       Document
                              1-32 Filed
                                    Filed05/23/19
                                          05/24/19 Page
                                                    Page45
                                                         45ofof49
                                                                49PageID
                                                                   PageID#:#: 52
                                                                               112
Case
  Case
     2:19-cv-00193-RSP
       2:19-cv-00193 Document
                       Document
                              1-32 Filed
                                    Filed05/23/19
                                          05/24/19 Page
                                                    Page46
                                                         46ofof49
                                                                49PageID
                                                                   PageID#:#: 53
                                                                               113
Case
  Case
     2:19-cv-00193-RSP
       2:19-cv-00193 Document
                       Document
                              1-32 Filed
                                    Filed05/23/19
                                          05/24/19 Page
                                                    Page47
                                                         47ofof49
                                                                49PageID
                                                                   PageID#:#: 54
                                                                               114
Case
  Case
     2:19-cv-00193-RSP
       2:19-cv-00193 Document
                       Document
                              1-32 Filed
                                    Filed05/23/19
                                          05/24/19 Page
                                                    Page48
                                                         48ofof49
                                                                49PageID
                                                                   PageID#:#: 55
                                                                               115
Case
  Case
     2:19-cv-00193-RSP
       2:19-cv-00193 Document
                       Document
                              1-32 Filed
                                    Filed05/23/19
                                          05/24/19 Page
                                                    Page49
                                                         49ofof49
                                                                49PageID
                                                                   PageID#:#: 56
                                                                               116
